JORGENSON, Judge,
dissenting.
I respectfully dissent. I would treat the trial court’s order granting summary judgment in favor of Cesario Aguiar as an order granting partial summary judgment to the extent that South Carolina Insurance Company has satisfied the obligation owed to its insured and would remand to the trial court for further proceedings in light of Hurt v. Leatherby Insurance Co., 380 So.2d 432 (Fla.1980); see Gonzalez v. Travelers Indemnity Co. of Rhode Island, 408 So.2d 741 (Fla. 3d DCA 1982).
The broad language of the Florida Supreme Court in Hurt is sufficient in my view to accommodate the appellant in the case sub judice.